Citation Nr: 1755755	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-07 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for emphysema, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, which included service in Vietnam from October 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

During the appeal, the Veteran's representative requested hearing before the Board in connection with the Veteran's emphysema and peripheral neuropathy claims.  However, in October 2015, the Veteran cancelled that hearing request in writing.  Thus, there is no outstanding hearing request.  See 38 C.F.R. § 20.704(e).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issues of entitlement to service connection for emphysema and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current cervical spine disorder, diagnosed as degenerative disc disease of the cervical spine, that is related to his military service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records indicate that he was involved in a motor vehicle accident while in service.  He was treated for mild scrapes and abrasions to his left hand and face.  

The Veteran was afforded a VA examination in July 2013 during which he was diagnosed with degenerative disc disease of the cervical spine.  The examiner reviewed the evidence of record, including the pictures of an in-service accident submitted by the Veteran, and noted that the windshield of the vehicle had cracked during that accident.  She stated that any amount of force that could crack a windshield could cause significant trauma to one's body.  She commented that the degenerative changes in the Veteran's cervical spine, which had developed over the years, could have started from this impact.  The examiner concluded that the Veteran's cervical spine disorder was at least as likely as not caused by the in-service accident.  

There is no medical opinion showing otherwise.  Accordingly, the Board concludes that service connection for degenerative disc disease of the cervical spine is warranted. 




ORDER

Service connection for degenerative disc disease of the cervical spine is granted.


REMAND

The Veteran has claimed that he developed peripheral neuropathy and emphysema as a result of his exposure to herbicides while serving in the Republic of Vietnam.  The claims file does show that he served in the Republic of Vietnam during the Vietnam era, and he is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  

While early onset peripheral neuropathy is on the list of diseases that VA has associated with herbicide exposure at 38 C.F.R. § 3.309 (e), 38 C.F.R. § 3.307 (a)(6)(ii) requires that early-onset peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service.  However, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303 (d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The evidence of record does not document a diagnosis of peripheral neuropathy or symptoms supporting manifestation to a degree of 10 percent or more within a year after the Veteran left Vietnam in October 1971.  The evidence of record also does not include a medical opinion addressing whether the Veteran has peripheral neuropathy that is related to his herbicide exposure in service.  Therefore, the Board finds that a VA examination and medical opinion are necessary in this case.

Similarly, the Veteran's claimed emphysema is not on the list of diseases that VA has associated with Agent Orange exposure.  However, as noted above, service connection may still be granted on a direct basis for other conditions based on herbicide exposure. 38 C.F.R. §§ 3.303(d), 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Nevertheless, the evidence of record does not include a medical opinion based upon a complete review of the claims file addressing whether the Veteran has emphysema that is causally or etiologically related to his herbicide exposure in service.  Therefore, the Board finds that a VA medical examination and medical opinion are to needed to determine the nature and etiology of any emphysema that may be present.

The Board also notes that the AOJ requested medical records from the Veteran's private provider, Dr. C.R. (initials used to protect privacy).  However, based on the Veteran's May 2013 statement regarding treatment dates for Dr. C.R., it appears that the AOJ requested the wrong date range.  As such, the AOJ should attempt to obtain medical records from Dr. C.R. for all dates prior to April 2011.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his emphysema and peripheral neuropathy, to include any medical records from Dr. C.R. prior to April 2011. See May 2013 statement.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any peripheral neuropathy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is considered competent to attest to factual matters of which he has had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should opine as to whether it is at least as likely as not that the Veteran has any peripheral neuropathy that is causally or etiologically related to his military service, to include any herbicide exposure therein (regardless of the fact that such an association may not be presumed).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any emphysema that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is considered competent to attest to factual matters of which he has had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    
 
The examiner should opine as to whether it is at least as likely as not that the Veteran has emphysema that is causally or etiologically related to his military service, to include any herbicide exposure therein (regardless of the fact that emphysema is not presumed to be associated with herbicide exposure). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
 
4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


